Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pease amend the claims as follows:

3. (Currently Amended) The method of claim [[2]] 1, said determining a recommendation index of each candidate live streaming room comprising: acquiring a total amount of each kind of interaction data based on the interaction data of the associated user account in a candidate live streaming room; and acquiring the recommendation index of the candidate live streaming room by performing weighted summation on the total amount of each kind of interaction data based on weighting factors.

5. (Currently Amended) The method of claim [[4]] 1, further comprising: acquiring interactive behavior data of the user account in each live streaming room within a second time period, wherein the interactive behavior data comprises one or more kinds of followings: a type of the live streaming room, watching time in the live streaming room, behavior data in the live streaming room and interactive information between the user account and a host account of the live streaming room; and acquiring the interactive behavior feature based on the interactive behavior data, wherein the interactive behavior feature comprises a type of each preferred live streaming room, preferred watching time in the live streaming room, preferred behavior data in the live 

10. (Currently Amended) The terminal of claim [[9]] 8, said determining a recommendation index of each candidate live streaming room comprising: acquiring a total amount of each kind of interaction data based on the interaction data of the associated user account in a candidate live streaming room: and acquiring the recommendation index of the candidate live streaming room by performing weighted summation on the total amount of each kind of interaction data based on weighting factors.

12. (Currently Amended) The terminal of claim [[11]] 8, wherein the one or more processors are further configured to: acquire interactive behavior data of the user account in each live streaming room within a second time period, wherein the interactive behavior data comprises one or more kinds of followings: a type of the live streaming room, watching time in the live streaming room, behavior data in the live streaming room and interactive information between the user account and a host account of the live streaming room; and
acquire the interactive behavior feature based on the interactive behavior data, wherein the interactive behavior feature comprises a type of each preferred live streaming room, preferred watching time in the live streaming room, preferred behavior data in the live streaming room and preferred interactive information between the user account and the host account of the live streaming room.

14. (Currently Amended) The terminal of claim 8, wherein [[t]] the one or more
processors are further configured to execute one or more of followings:
receiving the social information of the user account obtained by a server in response to a request of the user account to perform the operation;
receiving the live streaming room selected by the server based on the interaction data of each associated user account indicated by the social information in each live streaming room in response to a request to select the live streaming room; and
receiving the recommendation information generated by the server based on information of the live streaming room and the identification of the associated user account in response to a request to obtain the recommendation information.

17. (Currently Amended) The system of claim [[16]] 15, said determining a recommendation index of each candidate live streaming room comprising: acquiring a total amount of each kind of interaction data based on the interaction data of the associated user account in a candidate live streaming room in response to receiving the second request; and acquiring the recommendation index of the candidate live streaming room by performing weighted summation on the total amount of each kind of interaction data based on weighting factors.

19. (Currently Amended) The system of claim [[18]] 15. wherein the one or more processors of the server are further configured to: acquire interactive behavior data of the user account in each live streaming room within a second time period in responses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 6, 2021.